Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0000697
                                                         15-JAN-2016
                                                         12:23 PM




                           SCWC-11-0000697 


           IN THE SUPREME COURT OF THE STATE OF HAWAII 



  LOUIS ROBERT SANTIAGO, as Trustee of the Louis Robert Santiago

 Revocable Living Trust dated November 17, 1999, as amended, and

YONG HWAN SANTIAGO, as Trustee of the Yong Shimabukuro Revocable

           Living Trust dated July 25, 1996, as amended,

        Petitioners/Plaintiffs-Appellants/Cross-Appellees, 

                                 vs. 

  RUTH TANAKA, Respondent/Defendant-Appellee/Cross-Appellant. 




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS 

              (CAAP-11-0000697; CIVIL NO. 08-1-0094) 


            ORDER GRANTING IN PART AND DENYING IN PART 

                     MOTION FOR RECONSIDERATON 

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of Respondent/Defendant­

Appellee/Cross-Appellant Ruth Tanaka’s motion for

reconsideration, filed on January 6, 2016, the papers in support

thereof, and the records and files herein,

          IT IS HEREBY ORDERED that the motion is granted in

part as reflected in the modifications to footnotes 37 and 40 in
the amended opinion filed herewith; otherwise, the motion is

denied.

          DATED: Honolulu, Hawaii, January 15, 2016.

Gary Victor Dubin and                 /s/ Mark E. Recktenwald
Frederick J. Arensmeyer
for petitioner                        /s/ Paula A. Nakayama

Robert Goldberg                       /s/ Sabrina S. McKenna

for respondent 

                                      /s/ Richard W. Pollack 


                                      /s/ Michael D. Wilson




                                2